Title: From Thomas Jefferson to Robert Morris, 19 February 1795
From: Jefferson, Thomas
To: Morris, Robert



Dear Sir
Monticello Feb. 19. 95.

I have never lost sight of the present of your Spanish sheep, nor lessened in my conviction of it’s importance. But during the latter part of my stay in Philadelphia no safe opportunity occurred for sending them to Virginia, and in the beginnings of my operations here too many other things pressed upon me more indispensably. I am now prepared to send for them in the spring and to have them brought by land. I think neither the trouble nor expence disproportioned to the value of the object: to others, I mean: because as to myself, my houshold manufactures will never extend but to the coarsest cloths, to which our own wool is adequate. But I shall think the Spanish sheep an acquisition to this state, because the similarity of climate will probably prevent it’s degeneracy. Further North I have no doubt it’s wool would immediately become coarser, as it is agreeable to the usual economy of nature to change the constitution of animals with their change of climate. Should you be disposed to try the experiment with you, you will of course be so good as to send me only such as are not wanted for yourself. Or if you would rather defer your trial to a later time, I shall always be ready to deliver you a stock to begin with either at Richmond or Fredericksburg from  which places vessels go every week to Philadelphia. I will thank you for a line by post informing me whether any thing has occurred which would render my mission fruitless.
I have not been disappointed in the satisfaction I expected from the society of my family and occupations of my farms. The latter have engrossed my attentions beyond what I thought possible, and as I advance in the execution of my plans, I find myself more and more engaged by them, and new ones opening upon me. Master of my own time, my own operations and actions, secured by their innocence towards the world against the censures of the world, and against newspaper denunciations, I look back with wonder and regret over my useless waste of time in other employments. I am told it is in the newspapers, (for I make a point to read none of them) that you also are retiring. I congratulate you on the sensations you will experience; though I doubt whether you can enjoy them fully, residing as you do at the very fountain-head of torment and associating as you must daily with those who are broiling on the public gridiron, you cannot avoid participating of their pains. You have the comfort however that you can retire from them when you please. I shall always be happy to hear that you are so, and to assure you of those sentiments of personal esteem and respect with which I am very sincerely Dear Sir Your most obedient & most humble servt

Th: Jefferson

